DETAILED ACTION

1.	This Office Action is in response to the communications dated 10/12/2021.
Claims 1-6, 8, 9, 21, and 23-30 are pending in this application, of which claims 23-30 are new claims.
	Claims 7, 10-20, and 22 have been cancelled.

Remarks/Allowance

2.	Applicant’s arguments/remarks have been fully considered and are persuasive.  
	Claims 1-6, 8, 9, 21, and 23-30 are allowed.
	See Applicant arguments/remarks of 10/12/2021 for reasons for allowance.

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
October 19, 2021